Examiner’s Statement of Reasons for Allowance
Claims 3, 10 and 17 have been cancelled.
Claims 1, 2, 4-9, 11-16 and 18-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 03/16/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent No. US 10469525 B2 to Hittel et al. which shows systems and methods of detecting and responding to malware on a file system; United States Patent Application Publication No. US 20180293379 A1 to Dahan which shows a system and method for blocking ransomware infections; United States Patent Application Publication No. US 20200125723 A1 to Lam et al. which shows a method and computer system preventing malicious software from attacking files of the computer system and corresponding non-transitory computer readable storage medium; and United States Patent Application Publication No. US 20200387609 A1 to Hansen which shows methods and systems for detecting a ransomware attack using entropy analysis and file update patterns, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “wherein the decoy address table is created by: identifying one or more high priority files in a memory, wherein the one or more high priority files includes one or more sensitive user data and system backups; reserving a plurality of decoy areas in the memory, wherein at least one of the plurality of decoy areas is associated with each of the one or more high priority files; and storing the addresses of the plurality of decoy areas in the decoy address table”; claim 8: ““wherein the decoy address table is created by: identifying one or more high priority files in a memory, wherein the one or more high priority files includes one or more sensitive user data and system backups; reserving a plurality of decoy areas in the memory, wherein at least one of the plurality of decoy areas is associated with each of the one or more high priority files; and storing the addresses of the plurality of decoy areas in the decoy address table”; claim 15: ““wherein the decoy address table is created by: identifying one or more high priority files in a memory, wherein the one or more high priority files includes one or more sensitive user data and system backups; reserving a plurality of decoy areas in the memory, wherein at least one of the plurality of decoy areas is associated with each of the one or more high priority files; and storing the addresses of the plurality of decoy areas in the decoy address table”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431